Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-6, 9-11, 13-14, 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.


The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Brodersen et al. (U.S. Patent No. 6,446,089, hereinafter referred to as Brodersen) teaches a computer-implemented method comprising:
performing a dynamic rollover of source and target latency in a replication environment, by:
during a replication process in the replication environment, determining whether one or more tables are parked to indicate that the one or more 
Brodersen teaches:
“each dock object has a visibility level and a visibility level attribute that are analyzed using visibility rules” to assist in determining the replication of member table rows in the dock object such as “all member table rows in an enterprise dock object are replicated to any nodes” and “member table rows in limited dock objects are subject to visibility checks and are routed to nodes that have visibility to the rows” (Col. 5 Lines 33-56).
Brodersen further teaches preparing a partial transaction log where “log manager 9 finds the first unprocessed transaction for the node whose partial transaction log is being prepared…[and] selects a transaction for processing” where a visibility calculator determines “whether the selected transaction is visible to the node being processed” and when it is not visible, the transaction is skipped  (Col. 10 Lines 5-38).
Therefore, Brodersen teaches in a replication environment, using the dock object’s visibility level to determine whether one or more tables in a dock objects are visible and are thus to be processed for replication from the source node to the target node. 
in response to determining the parked one or more tables, identifying open transactions where the one or more parked tables affect the source and target latency;

Brodersen teaches preparing a partial transaction log where “log manager 9 finds the first unprocessed transaction for the node whose partial transaction log is being prepared…[and] selects a transaction for processing” (Col. 10 Lines 5-38). Therefore, Brodersen teaches in response to determining docked (parked) objects, identifying unprocessed transactions for which a partial transaction log is being 
wherein identifying the open transactions comprises identifying the open transactions on the source data store that comprise the parked one or more tables, and ignoring the open transactions that comprise the parked one or more tables during the replication process; and
Brodersen teaches identifying the transaction and a visibility level for the transaction based on the docking object for the transaction:
“Visibility Rules are of two types, depending on the field RULE_TYPE.  A Visibility Rule with the RULE_TYPE of ‘R’ is referred to as an SQL Rule. An SQL Rule includes a set of Structured Query Language (SQL) statements that is evaluated to determine if any data meeting the criteria specified in the SQL statements exists in the Docking Object. If so, the Docking Object is visible to the node. A Visibility Rule with a RULE_TYPE of ‘O’ is referred to as a Docking Object Rule. A Docking Object Rule Specifies another Docking Object to be queried for visibility. If the specified Docking Object is visible, then the Docking Object pointing to it is also visible.” (Col. 5 Lines 33-56).
Brodersen further teaches in-scope tables as being tables that are part of a replication process by teaching:
“each dock object has a visibility level and a visibility level attribute that are analyzed using visibility rules” to assist in determining the replication of member table rows in the dock object such as “all member table rows in an enterprise dock object are replicated to any nodes” and “member table rows in limited dock objects are subject to visibility checks and are routed to nodes that have visibility to the rows” (Col. 5 Lines 33-56).
Therefore, Broderson teaches identifying open transactions on the source of the open transaction comprising the docked object that has a visibility level, and ignoring transactions based on visibility during replication.

Hoffman et al. (U.S. Patent No. 8,301,593, hereinafter referred to as Hoffmann) teaches
calculating the source and target latency for each of the identified open transactions;
Broderson teaches identifying open transactions by teaching preparing a partial transaction log where “log manager 9 finds the first unprocessed transaction for the node whose partial transaction log is being prepared…[and] selects a transaction for processing” (Col. 10 Lines 5-38) thereby teaching responsive to the identification of the open transaction, processing the identified open transaction.
Brodersen further teaches:
“each dock object has a visibility level and a visibility level attribute that are analyzed using visibility rules” to assist in determining the replication of member table rows in the dock object such as “all member table rows in an enterprise dock object are replicated to any nodes” and “member table rows in limited dock objects are subject to visibility checks and are routed to nodes that have visibility to the rows” (Col. 5 Lines 33-56).
Therefore, Broderson teaches responsive to ignoring certain member table rows based on visibility rules, processing the open transactions that are visible and capable of being processed for replication.
Hoffman teaches a replication of transactions to one or more target nodes (Abstract) and determining, as part of the processing of the transactions, “1.  the time that it takes to get a change into the change queue (this delay is generally out of the control of the replication engine).  2.  the time that it takes the replication engine to read a change from the change queue.  3.  the time that a change sits in the communication buffer before it is sent to the target node.  4.  the time that it takes to propagate the change over the communication channel (about 1 millisecond per hundred miles--out of the control of the replication engine).  5.  the time that it takes to apply the change to the target database” (Col. 16 Lines 10-22).
Therefore, Brodersen in combination with Hoffman teaches calculating source and target latencies for an open transaction in response to ignoring aspects of the replication that are not visible.
wherein the source latency shows a difference in time between when at least one of an insert, update, or delete operation for the identified open transaction was written to a transaction log and when the operation was read from the transaction log for replication to the target data store,
Hoffman teaches determining “the time it takes the replication engine to read a change from the change queue” (Col. 16 Lines 10-22) thereby teaching calculating a source latency as a difference in time between the change operation being written to a change queue and when the operation is read from the change queue for replication.
wherein the target latency shows a difference in time between when at least one of an insert, update or delete operation for the identified open transaction was written to a transaction log and when the operation was applied to a target database management system (DBMS).
Hoffmann teaches determining “1.  the time that it takes to get a change into the change queue (this delay is generally out of the control of the replication engine).  2.  the time that it takes the replication engine to read a change from the change queue.  3.  the time that a change sits in the communication buffer before it is sent to the target node.  4.  the time that it takes to propagate the change over the communication channel (about 1 millisecond per hundred miles--out of the control of the replication engine).  5.  the time that it takes to apply the change to the target database” (Col. 16 Lines 10-22).  Therefore, Hoffmann teaches determining a difference in time between when the transaction is written to a transaction log and the end of step 4, and thus also the beginning of step 5, which is a tracked point in time when a transaction is at the applier/database management system for a target database but has not yet been applied to the target database.

Doshi et al. (U.S. Pre-Grant Publication No. 2017/0220424) teaches methods, systems, and processes to adjust replication operations where time stamps are recorded when the operation is performed both at the primary site and the secondary site and a recovery point information is generated based on the two timestamps, used to adjust replication parameters of subsequent replication operations.

Hrle et al. (U.S. Pre-Grant Publication No. 2016/0171070) teaches data changes in a source database being asynchronously replicated to the target database and determining a latency time to asynchronously complete a replication of unreplicated data changes and determining velocities of replication, the velocities being a capture velocity, transfer velocity, and apply velocity.

Hrle et al. (U.S. Patent No. 9,886,347) teaches a source database including a plurality of tables and incrementally updating data in the source database to a target database adapted to store replicated data changes.

Jackiewicz et al. (U.S. Pre-Grant Publication No. 2013/0268488) teaches a job replication process for replicating jobs on data objects on a source and target computer system.

Pruet et al. (U.S. Pre-Grant Publication No. 2006/0190504) teaches replicating transactions originating from a source database to a target database where a lockable object is associated with each transaction of the sequence of transactions where the lockable object is based on the commit order.

Wilton (U.S. Patent No. 10,152,499) teaches replicating data between two locations where related tables may be assigned to replication groups and replication data for the replication groups may be sent and processed in parallel.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
2/26/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154